[DO NOT PUBLISH]


                  IN THE UNITED STATES COURT OF APPEALS
                                                                                FILED
                            FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                             ________________________  ELEVENTH CIRCUIT
                                                                          APR 16, 2007
                                    No. 06-15958                        THOMAS K. KAHN
                                Non-Argument Calendar                       CLERK
                              ________________________

                      D. C. Docket No. 06-00099-CV-4-WS-WCS

BONNIE G. PETERS,

                                                                         Plaintiff-Appellant,

                                            versus

MICHAEL J. ASTRUE1,

                                                                       Defendant-Appellee.

                              ________________________

                      Appeal from the United States District Court
                          for the Northern District of Florida
                            ________________________

                                      (April 16, 2007)

Before BIRCH, CARNES and MARCUS, Circuit Judges.



       1
          On February 1, 2007, Michael J. Astrue became the Commissioner of Social Security.
In accordance with Rule 43(c)(2) of the Federal Rules of Appellate Procedure, Mr. Astrue is
substituted for Jo Anne B. Barnhart, the former commissioner, as the defendant-appellee in this
action.
PER CURIAM:

      Bonnie G. Peters appeals the district court’s order affirming an

administrative law judge’s denial of her application for disability insurance

benefits under 42 U.S.C. § 405(g). Peters contends that the ALJ erred in finding

that she possessed the residual functional capacity to perform her past relevant

work as a cashier or electronics assembler. For the reasons set forth below, we

affirm.

                                          I.

      Peters filed an application for disability insurance benefits on February 13,

2002. In her application, Peters alleged that on November 6, 2001 she became

unable to work because of degenerative disc disease, failed back syndrome, and

fibromyalgia. The Social Security Administration denied her application on

August 29, 2002. She then asked the SSA to reconsider its decision, and on

March 26, 2003, it again denied her application. Peters then requested a hearing

with an ALJ, which occurred in May 2005. At that hearing, Peters’ principal

support for her application came from her personal testimony and the medical

records of two physicians, Dr. Michael Getter and Dr. Mark Lloyd. Because the

procedural history and facts of this appeal are lengthy and complicated, we set

forth only those portions that relate directly to our decision.

                                           2
       Peters was a 52-year-old high school graduate the time of her hearing in

front of the ALJ. Her serious health problems began in 1998, when she had

surgery to repair two ruptured discs in her back. Apparently, the surgery did not

alleviate her back pain, and she now experiences pain whenever she sits, stands, or

walks. According to Peters, she can sit for about 30 minutes before the pain in her

back and hips forces her to alleviate the pain by either standing or walking for

about 15 to 20 minutes, at which time she can sit for another 30 minutes. Peters

testified that she can continue this routine of sitting and standing for about five or

six hours a day. She also estimated that she can walk about eight blocks before

the pain in her thighs compels her to rest.2 However, she admitted to the ALJ that

she is capable of climbing a flight of stairs, albeit with increased pain in her lower

back and hips.

       Peters takes prescription pain medicine to treat her pain, and she testified

that those medicines frequently cause her to become drowsy. She also testified

that she has problems sleeping at night because of back pain and muscle spasms.

       When asked about her daily activities, Peters responded that, on a typical

day, she gets up, takes her medicine and, once the medicine starts working, she



       2
          Peters also testified that she has problems concentrating and with her memory, but she
has not raised any issues relating to her mental faculties in this appeal.

                                                3
cleans, cooks, and washes dishes. In the evenings, she watches TV or

occasionally does needlepoint. According to Peters, she can only perform

domestic chores for about 20 to 30 minutes without taking a break.

      Peters has not worked since November 2001. She testified that she worked

as a tool and die repairperson for the eight years preceding her alleged disability.

Prior to that, she had worked as a cashier at a grocery store for 8 months and as an

electronics assembler for one year. Before her job as an electronics assembler,

Peters assembled electrical boxes. At Peters’ hearing, a vocational expert testified

that Peters’ past relevant work experience as a cashier and electronics assembler

was properly classified as “light exertional work.”

      In addition to her own testimony, Peters produced the medical records from

two of her treating physicians. The first batch of physician records were the

product of Dr. Michael Getter, an orthopedist who performed her back surgery in

1998 and who continued treating her until February 21, 2001. Dr. Getter’s records

indicate that Peters struggled with back pain while he was treating her and that he

prescribed the powerful painkiller OxyContin to ease her pain. But his notes also

demonstrate that Peters’ condition improved as a result of his treatment, observing

at one point that she could “walk normally” and that her back had responded

“immensely” well to steroid treatments.

                                          4
      On February 13, 2001, Peters complained to Dr. Getter about having

“multiple joint aches and pains.” Dr. Getter responded by checking her for

fibromyalgia, which is done by examining eighteen “trigger points”—points on

the body of a person with fibromyalgia that exhibit soreness or experience pain

when probed. Dr. Getter found only two such points on Peters’ body and noted

that she was “nowhere near what she would need to make the diagnosis of

fibromyalgia.” He did, however, note that the aches were not related to Peters’

back problems and were possibly rheumatological.

      Around February 20, 2001, more than nine months before Peters’ alleged

date of disability, Dr. Getter completed a “Medical Assessment of Ability to do

Work-Related Activities” for Peters. In the assessment, Dr. Getter stated his

opinion of Peters’ work capacity: (1) she could not lift more than five pounds on a

frequent basis; (2) she could not stand for more than a total of two hours a day at

30 minute intervals; (3) she could not sit for more than a total of two hours a day

at 30 minute intervals; (4) she could not climb, crouch, stoop, or crawl, but could

kneel occasionally; (5) her ability to push or pull was affected by her back pain;

and (6) her inability to balance and her lack of flexibility also limited the type of

work she could perform.

      In a letter dated February 22, 2001, Dr. Getter wrote to the Social Security

                                           5
Administration that Peters’ back pain required her to shift positions frequently and

prevented her from doing any meaningful type of work, including any type of

work she had done previously. Dr. Getter also noted that he had treated Peters for

the past several years. During his treatment he had found her complaints to be

valid and her input to be trustworthy. He noted that Peters’ decreased spinal

flexibility and her back pain inhibited her ability to sit, stand, stoop, bend, or squat

for prolonged periods of time. Based on his assessment of Peters’ health, he

concluded that she was unemployable. However, as noted by the ALJ’s order,

Getter did not cite any specific, objective medical evidence to support his

conclusion.

      The second batch of physician records that Peters used to support her

application for disability benefits was the product of Dr. T. Mark Lloyd. Dr.

Lloyd’s records cover from March 10, 2001 until May 13, 2005, and they

catalogue the same health problems that were treated by Dr. Getter.

      In a March 15, 2001 examination (a month after Dr. Getter’s last exam), Dr.

Lloyd noted that Peters exhibited pain in 14 of the possible 18 trigger points for

fibromyalgia. He also noted tenderness and a decreased range of motion in Peters’

neck and lower spine. In April 2001, Dr. Lloyd noted pain or soreness in all 18 of

Peters’ fibromyalgia trigger points. In July 2001, he wrote in his records that

                                           6
Peters’ condition had improved, but Dr. Lloyd noted diffuse tenderness in some of

her muscles and in her neck, as well as a decreased range of motion in her lower

spine. In September 2001, he also noted that the results of a bone scan indicated

that Peters had no inflammation in any of her joints.

      As part of Peters’ treatment, Dr. Lloyd prescribed bi-weekly physical

therapy. From October 29, 2001 until February 13, 2002, Peters attended those

prescribed physical therapy sessions. The physical therapist noted that Peters’

condition did not impede her from participating in her therapy. In general, the

therapy improved the range of motion in Peters’ lower spine. On February 1,

2002, the physical therapist noted that Peters was experiencing soreness because

she had been out on a boat, fishing. On April 12, 2002, Dr. Lloyd again noted that

all 18 trigger points on Peters’ body indicated that she had fibromyalgia, but he

also noted that, overall, physical therapy was helping Peters, and she was

tolerating her medicines.

      For reasons not explained in her brief, Peters apparently did not undergo

physical therapy for more than two years after her visit to Dr. Lloyd in April 2002.

However, from March 9, 2004 until May 20, 2005, she returned to physical

therapy, attending sessions about once per week. During those sessions, she

complained about pain and soreness. However, Peters also reported that she had

                                         7
been supplementing her physical therapy with pilates yoga.

      On May 13, 2005, Dr. Lloyd completed a “Residual Functional Capacity

Evaluation” that was based on his assessment of Peters’ condition between March

10, 2001 and March 31, 2004. In the evaluation Dr. Lloyd stated his opinion that

during an eight hour workday Peters could stand or sit for thirty minutes to one

hour without taking a break and could lift or carry up to five pounds. According

to the evaluation, Peters would be unable to complete a normal workday without

an unreasonable number of breaks to manage her pain.

      Other physicians reached conclusions about Peters’ condition that differed

from the conclusions of her treating physicians. For instance, in a July 31, 2002

disability evaluation, Dr. Jesse Lipnick reported that Peters’ grip strength and

ability to manipulate objects with her fingers were within normal limits and that

she could walk with good balance, although he did acknowledge that Peters’ left

hip exhibited a reduced range of motion and was subject to muscle spasms. In his

conclusion, he agreed with Dr. Getter that Peters’ lower back pain had reduced her

work capacity, but he did not elaborate on what type of work, if any, that she was

capable of performing.

      An elaboration on Peters’ work capacity came on August 21, 2002, when

Dr. Robert Steele prepared a “Physical Residual Functional Capacity Assessment.”

                                          8
According to Dr. Steele, Peters had the capacity to: (1) lift or carry 20 pounds

occasionally; (2) lift or carry 10 pounds frequently; (3) stand or walk with normal

breaks for about 6 hours in an 8-hour workday; (4) sit with normal breaks for

about 6 hours in an 8-hour workday; and (5) push or pull without special

restrictions. Dr. Steele’s exam results indicated that Peters’ strength score was a

five out of five and that her gait, grip, and ability to manipulate objects with her

fingers were all within normal limits. He also noted that she had spasms in her

back muscles and a decreased range of motion in her lower back.

      On February 13, 2003, Dr. Abdel Ramadan reported that Peters had a full

range of motion in all of her joints and in her spine. He stated that Peters could

dress herself, open and close doors, and complete repetitive motions.

      On March 7, 2003, Peters underwent another Physical Residual Functional

Capacity Assessment, performed by another doctor,3 which indicated that she

could: (1) occasionally lift or carry 20 pounds; (2) frequently lift or carry 10

pounds; (3) stand or walk for about 6 hours in an 8-hour workday; (4) sit for about

6 hours in an 8-hour workday; and (5) push or pull for an unlimited amount of

time. The doctor also noted that Peters could occasionally climb stairs and

ladders, balance, stoop, kneel, crouch, and crawl.


      3
          The doctor’s signature is illegible. (See AR at 261).

                                                 9
      The ALJ denied Peters’ application for disability benefits. In reaching his

decision, the ALJ followed the five steps set forth in 20 C.F.R. § 404.1520 for

determining whether a claimant is legally disabled. Those five steps require that

the ALJ: (1) determine whether the claimant is currently performing substantial

gainful work; (2) if the claimant is not performing substantial gainful work,

determine whether the claimant’s impairment(s) are “severe”; (3) if the claimant’s

impairment(s) are severe, determine whether the impairment(s) has lasted or is

expected to last for at least 12 months; (4) if the impairment(s) will last 12 months,

determine whether the claimant’s impairment(s) prevent her from doing her past

relevant work; and (5) if the impairment(s) prevent the claimant from performing

her past relevant work, determine whether other work exists that would

accommodate her residual functional capacity. See 20 C.F.R. § 404.1520.

      The ALJ found that Peters satisfied the first three steps. However, he found

that even after accounting for Peters’ “severe” impairments, she still possessed the

residual functional capacity for light work, making her capable of performing her

past relevant work as a cashier or an electronics assembler. Therefore, he found

that she was not disabled and denied her benefits application.

       Peters appealed to the district court, arguing that the ALJ erred by refusing

to give controlling weight to the opinion of her treating physicians. A federal

                                         10
magistrate judge, in his report and recommendation, agreed with Peters and

recommended that the ALJ’s order be reversed. The district court, however,

rejected the magistrate judge’s report and affirmed the ALJ’s order, determining

that the ALJ did not err in declaring to give controlling weight to the opinions of

Dr. Getter and Dr. Lloyd.

                                         II.

      On appeal, Peters contends that the ALJ erred at step four of the five-step

analysis set forth in 20 C.F.R. § 404.1520, because he incorrectly found that she

possessed the residual functioning capacity to perform her past relevant

employment. Her brief does not set forth with great clarity specific arguments in

support of that contention. However, after reviewing her brief and the record on

appeal, there apparently are two overlapping arguments for her position. The first

argument is the same one she made to the district court: that the ALJ improperly

discounted the evidence provided by her treating physicians. The second

argument is more specific, stating that the ALJ erred by requiring objective

medical evidence to support her claims of fibromyalgia. The government responds

that the ALJ’s findings are supported by substantial evidence.

      We review the Commissioner’s decision in order to determine whether it (1)

is supported by substantial evidence and (2) was based on correct legal standards.

                                         11
Wilson v. Barnhart, 284 F.3d 1219, 1221 (11th Cir. 2002). We will not substitute

our judgement for that of the Commissioner. See Barnes v. Sullivan, 932 F.2d
1356, 1357–58 (11th Cir. 1996). “Substantial evidence is something more than a

mere scintilla, but is less than a preponderance,” Dyer v. Barnhart, 395 F.3d 1206,

1210 (11th Cir. 2005) (quotation marks and citations omitted), and “is such

relevant evidence as a reasonable person would accept as adequate to support a

conclusion,” Crawford v. Comm’r of Soc. Sec., 363 F.3d 1155, 1158 (11th Cir.

2004) (quotation marks and citations omitted). “Even if the evidence

preponderates against the Commissioner’s findings, [this Court] must affirm if the

decision reached is supported by substantial evidence.” Id. at 1158–59 (quotation

marks and citations omitted).

      As Peters points out in her brief, the testimony or opinion of a treating

physician must be given substantial or considerable weight unless there is “good

cause” not to. Lewis v. Callahan, 125 F.3d 1436, 1440 (11th Cir. 1997). In Lewis

we stated that “good cause” exists where (1) the treating physician’s opinion was

not bolstered by the evidence, (2) the evidence supported a contrary finding, or (3)

the treating physician’s opinion was conclusory or inconsistent with his own

medical records. Id. However, the ALJ must clearly articulate the reasons for

giving less weight to the opinion of a treating physician, and the failure to do so

                                         12
constitutes reversible error. Id.

      In this case the ALJ found good cause to discount the treating physicians’

opinion and clearly articulated his reasons for doing so. He noted the

discrepancies between the physicians’ disability evaluations and their treatment

notes. For example, the ALJ found that both Dr. Getter and Dr. Lloyd had

followed “conservative” courses of treatment and had noted that Peters responded

well to physical therapy and to anti-inflammatory injections. Likewise, the ALJ

observed that a September 2001 bone scan showed no inflammatory sites and did

not support Peters’ complaints of body pain. In addition, at least three other

physicians examined Peters and assessed her health as being much better than

indicated by Dr. Getter or Dr. Lloyd. Moreover, the ALJ found that, in light of

Peters’ medical history, the degree of treatment she required, and her description

of her daily activities, her testimony about her condition was “not entirely

credible.” See Moore v. Barnhart, 405 F.3d 1208, 1212 (11th Cir. 2005)

(“[C]redibility determinations are the province of the ALJ.”).

      Given the inconsistencies between the notes and the disability evaluations

of Peters’ treating physicians, there was a legitimate reason for the ALJ to

discredit their evaluations and to place greater weight on the evaluations of other

physicians who evaluated Peters. And Peters has not shown that those other

                                         13
evaluations do not constitute substantial evidence from which the ALJ could

reasonably determine that Peters has the residual functional capacity to perform

her past relevant work as a cashier or electronics assembler. See McCruter v.

Bowen, 791 F.2d 1544, 1547 (11th Cir. 1986) (noting that the severity of a

disability “must be measured in terms of its effect upon ability to work”).

      Peters also argues that the ALJ erred by requiring that her diagnosis of

fibromyalgia be supported by objective medical evidence. To support that

argument, she correctly observes that one hallmark of fibromyalgia is a lack of

objective evidence. From that observation she argues that our unpublished

opinion in Stewart v. Apfel, No. 99-6132, 2000 U.S. App. Lexis 33214 (11th Cir.

2000), should control the outcome of this case. Peters acknowledges that Stewart

is merely persuasive authority, but she nonetheless argues that it should persuade

us in this case.

      We reject her argument for two reasons. First, we are not persuaded by the

unpublished Stewart opinion. The facts of this case are distinguishable from the

facts of that case. In Stewart there was no other medical evidence that

contradicted the treating physician’s diagnosis of fibromyalgia. Id. at *5–*9. The

ALJ did not articulate any specific reasons for rejecting the ALJ’s testimony.

Instead, he simply rejected the treating physician’s testimony because there was no

                                         14
objective medical evidence supporting his diagnosis. Id. Here, there not only is

objective medical evidence, such as Peters’ bone scan, supporting the ALJ’s

conclusion, but there also is opinion evidence from other physicians that disputes

the conclusions of Peters’ treating physicians.

      The second and more important reason that we reject Peters’ argument that

Stewart should persuade us is our decision in Moore v. Barnhart, 405 F.3d 1208,

1212 (11th Cir. 2005), where we concluded that the ALJ did not err in discounting

the opinion of the plaintiff’s treating physician that the plaintiff’s fibromyalgia

was disabling. In Moore we stated that “[w]hile a treating physician’s testimony

can be particularly valuable in fibromyalgia cases, where objective evidence is

often absent, the ALJ . . . adequately articulated specific justification for

discounting [the treating physician’s] opinion.” Id.

      Likewise, the ALJ in this case gave specific, cogent, and credible reasons

for discounting the conclusions of Peters’ treating physicians. He found that the

conclusions that they wrote on the evaluation forms to support Peters’ disability

applications were inconsistent with their own treatment records. Furthermore,

each physicians’ opinion of Peters’ fibromyalgia differed: in February 2001 Dr.

Getters found that only 2 of the 18 trigger points on Peters’ body suggested that

she had fibromyalgia, but less than one month later Dr. Lloyd found that 14 of the

                                           15
18 trigger points indicated the Peters was suffering from fibromyalgia. The ALJ

also noted the inconsistencies between Peters’ claims of disability and her

testimony regarding her ability to perform various tasks around her home. See id.

(“[T]he ALJ here relied on the inconsistencies between Moore’s descriptions of

her diverse daily activities and her claims of infirmity.”). Therefore, there is

substantial evidence to support the ALJ’s finding that Peters’ fibromyalgia did not

prevent her from performing her past relevant work.

      AFFIRMED.




                                          16